Case 1:19-cv-00632-TSE-JFA Document 21 Filed 08/02/19 Page 1 of 1 PagelD# 186

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83,1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:19-cv-632 , Case Name _Lokhova v. Halper et al.
Party Represented by Applicant: Defendant NBCUniversal Media, LLC

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

PERSONAL STATEMENT
FULL NAME (no initials, please) Andrew David Jacobs
Bar Identification Number 5035605 State New York
Firm Name NBCUniversal Media, LLC
Firm Phone # (212) 664-4444 Direct Dial # (212) 413-5384 FAX # (212) 887-5976

 

 

E-Mail Address andrew,jacobs@nbcuni.com
Office Mailing Address 30 Rockefeller Plaza, Roam 620-539, New York, NY 10112

Name(s) of federal court(s) in which I have been admitted S.0.N.Y,; 2d Cir.

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days beforc the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of

Evidence is current.

Tam am not a full-time employee of the United States of America, and if so, request exemption from the admission fee.

 

(Applicant's Signature)

1, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and

petition the court to admit the applicant pro hac vice. 7
dl Yo Les AL. §/i (2014

 

 

 

  
 
  

(Signatuye) “ /, (Daté)
"Poteick, I. Chetan Ie. 26144
(Typed or Printed Name) (VA Bar Number)
Court Use Only: ch,
Clerk’s Fee Paid or Exemption Grantg@

The motion for admission is GRANTED
